Citation Nr: 1013297	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  04-12 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to disability compensation under 38 U.S.C.A. § 
1151 for a kidney condition claimed as having resulted from 
negligent VA treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from August 1969 to February 
1971. 
 
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington.  
The Veteran testified before a Decision Review Officer at an 
RO hearing in November 2004 and before the undersigned at a 
Travel Board hearing in July 2007.  Transcripts of these 
proceedings are associated with the claims file.  

This case was previously before the Board in July 2008 at 
which point further development was requested.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the Veteran's appeal.

2.  The competent evidence of record does not demonstrate 
that the Veteran's kidney condition was actually caused by VA 
hospitalization or medical or surgical treatment, or was 
proximately caused by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing the hospital care, medical or 
surgical treatment.


CONCLUSION OF LAW

The criteria for disability compensation under the provisions 
of 38 U.S.C.A. § 1151, for a kidney condition claimed as 
having resulted from negligent VA treatment, have not been 
met. 38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 
(effective September 2, 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the Veteran's claim that VA doctors 
were negligent in administering Gentamycin at the Beckley VA 
Hospital in September 1991 as treatment for a surgical 
procedure.  According to the Veteran, he had an allergic 
reaction to the Gentamycin which resulted in a severe kidney 
disorder.  The Veteran is seeking disability compensation 
benefits for the claimed disabilities under the provisions of 
38 U.S.C.A. § 1151.

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant on June 2003 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim(s) and of the appellant's and VA's respective duties 
for obtaining evidence.  The appellant was also asked to 
submit evidence and/or information in his possession to the 
AOJ.  Specifically, the June 2003 letter informed the Veteran 
that in order to support his claim for compensation under 28 
U.S.C. § 1151 he must show that, as a result of VA 
hospitalization, medical or surgical treatment, examination, 
or training, he has either an additional disability or an 
aggravation of an existing injury or disease, and that the 
disability was either the direct result of VA fault such as 
carelessness, negligence, lack of proper skill, or error in 
judgment, or not a reasonably expected result or complication 
of the VA care or treatment, or the direct result of 
participation in a VA Vocational Rehabilitation and 
Employment or compensated work therapy program.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 483.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.     

In the present appeal, the Veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for compensation under 28 U.S.C. 
§ 1151, but he was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  Despite the 
inadequate notice provided to the Veteran on these latter two 
elements, the Board finds no prejudice to the Veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claim for 
compensation under 28 U.S.C. § 1151, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.
        
As the Board finds that the duty to notify the Veteran as to 
the evidence needed to substantiate his claim was satisfied, 
the Board must now examine whether the duty to assist was 
satisfied.  The VCAA provides that VA has a duty to assist a 
claimant in obtaining evidence necessary to substantiate his 
or her claim for VA benefits.  See 38 U.S.C.A. § 5103A.  This 
assistance specifically includes obtaining all relevant 
records medical records.  38 U.S.C.A. § 5103A(c)(2) and (d).  
In the present case, the claims folder contains all available 
VA treatment records and private medical records.  Also, the 
Veteran was afforded a VA examination in February 2007 and 
his claims file was reviewed by a VA examiner again in 
September 2008.  Accordingly, the Board finds that VA has 
satisfied its duty to notify and to assist pursuant to the 
VCAA, see 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, and 
the Board will proceed with an analysis of this appeal.

Legal Criteria

The Veteran's claim was received in April 2003. Therefore, it 
will be analyzed under the current provisions of 38 U.S.C.A § 
1151.  In pertinent part, 38 U.S.C. § 1151 provides as 
follows:

(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service- connected. For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and-

(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was-

(A)	carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B)	an event not 
reasonably foreseeable. 38 U.S.C.A § 1151 (West 2002).

Also for application are the provisions of 38 C.F.R. § 
3.358(c) (2007), which state that in determining whether such 
additional disability resulted from a disease or an injury or 
an aggravation of an existing disease or injury suffered as a 
result of examination, the following considerations will 
govern:

(1) It will be necessary to show that the additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith;

(2) The mere fact that aggravation occurred will not suffice 
to make the additional disability compensable in the absence 
of proof that it resulted from disease or injury or an 
aggravation of an existing disease or injury suffered as the 
result of training, hospitalization, medical or surgical 
treatment, or examination.

(3) Compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran, or, in appropriate cases, the veteran's 
representative. "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
medical or surgical treatment provided. Consequences 
otherwise certain or intended to result from a treatment will 
not be considered uncertain or unintended solely because it 
had not been determined, at the time consent was given, 
whether that treatment would in fact be administered. 38 
C.F.R. § 3.358(c) (2007).

Although claims for benefits under 38 U.S.C.A. § 1151 are not 
based upon actual service connection, there are similarities 
in their adjudication. Boeck v. Brown, 6 Vet. App. 14, 16-17 
(1993). In order to prevail on a claim for benefits under 38 
U.S.C.A. § 1151, there must be (a) VA hospitalization, 
treatment, examination, or vocational rehabilitation; (b) 
competent evidence of additional disability; and (c) 
competent evidence that the additional disability resulted 
from VA hospitalization, medical examination, or treatment.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant. See, Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Analysis

In this case, the Veteran contends that compensation under 
the provisions of 38 U.S.C.A. § 1151 is warranted for a 
kidney disorder.  In a February 2004 statement, the Veteran 
argued that VA doctors were negligent in administering 
Gentamycin at the Beckley VA Hospital in September 1991 as 
treatment for a surgical procedure.  According to the 
Veteran, he had an allergic reaction to the Gentamycin which 
resulted in a severe kidney disorder.  

By way of history, private medical records show that the 
Veteran was treated for abdominal pain on August 29th, 30th, 
and 31st 1991.  Abdominal sonogram revealed a normal abdomen 
and chest except for left basilar subsegmental atelectasis 
and a small amount of biliary sludge and probably common 
hepatic duct.  The common hepatic duct appeared enlarged.  
The visualized portions of the liver, spleen, kidneys, and 
aorta appeared normal.  Esophagogastroduodenoscopy revealed 
an unremarkable pulorus, duodenal bulb, and proximal small 
bowel.  Retroflex view of the cardia and fundus were benign.  
The gastric and esophageal mucosa also appeared to be benign.  
The hepatobiliary scan findings suggested a high-grade 
biliary obstruction.  Severe liver disease may produce a 
similar appearance but findings in combination with the 
computed tomography (CT) scan were more suggestive of high-
grade biliary duct and cystic duct obstruction.  Dilated 
biliary ducts and slightly dilated gallbladder were also 
noted on CT scan.  The treating doctors could not exclude 
impacted stone in the distal common bile duct.  Pancreatic 
pseudocyst and post-pancreatic calcifications in the head of 
the pancreas complicated the diagnosis to some degree.  Serum 
amylase was normal and serum lipase was elevated.  Bilirubin 
on admission was 3.1 and had been up to 5.2.  The Veteran was 
started on intravenous antibiotics (Timentin).  His 
temperature was up to 101 and blood pressure was between 130 
and 140.  The Veteran was thought to have a possible common 
duct obstruction, with swelling in the head of the pancreas 
due to chronic pancreatitis or a common duct stone.  
Hepatocellular disease was thought possible given the 
Veteran's history.  The Veteran thereafter decided to 
transfer to a VA hospital.  His transfer diagnosis was 
jaundice, possibly a common duct obstruction with swelling in 
the head of the pancreas and pancreatic calcification, 
borderline diabetes.  Medications at the time of transfer 
included insulin and the intravenous antibiotic Timentin.     

VA treatment records confirm that the Veteran was 
hospitalized at the VA Medical Center in Beckley from August 
31, 1991 to September 13, 1991 and again from September 24, 
1991 to October 7, 1991.  An exploratory laporatomy was 
performed on September 1, 1991 and the Veteran's gallbladder 
was removed.  Preoperatively the Veteran's blood urea 
nitrogen (BUN) and creatinine were normal.  Also 
preoperatively, the Veteran had been started on intravenous 
Gentamycin and this continued postoperatively.  On the fourth 
post-operative day the Veteran's foley catheter was removed 
and he was able to void.  On the ninth post-operative day the 
Veteran appeared to be healing satisfactorily.  His skin 
staples were removed and antibiotics were discontinued.  On 
September 24, 1991 the Veteran was admitted a second time for 
a left inguinal hernia.  His BUN and creatinine were elevated 
and it was felt there was renal insufficiency due to 
Gentamycin toxicity.    The Veteran was later discharged on 
October 7, 1991.  

The Veteran was afforded a VA examination in February 2007.  
At that time the examiner reviewed the Veteran's medical 
records and noted that the Veteran's electrolytes, BUN, and 
creatinine were normal preoperatively meaning that the 
Veteran had normal renal function prior to the September 1, 
1991 surgery.  Gentamycin was then started and continued a 
few days postoperatively.  After that, the Veteran showed 
elevated BUN and creatinine.  Subsequently, the Veteran was 
diagnosed with chronic renal insufficiency due to Gentamycin 
toxicity.  The examiner noted that the surgical team started 
Gentamycin for the benefit of the Veteran, unfortunately the 
Veteran developed renal Gentamycin toxicity.  The examiner 
noted that: "[t]his is not careless, negligent, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of his surgical team, because Gentamycin was 
started knowing that his renal function was normal before.  
If Gentamycin was started after knowing that his renal 
function was impaired (elevated BUN and creatinine), in that 
regard, I would say that careless, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of his medical team."     

In July 2008 the case was sent to the Veterans Health 
Administration (VHA) for an expert opinion as to whether VA 
was negligent in administering Gentamycin to the Veteran 
during his August/September 2001 VA hospitalizations.  In 
September 2008 a VA staff physician in the infectious 
diseases section reviewed the claims file and opined that 
there was no negligence on the part of VA in August/September 
1991.  

Specifically, the VHA physician noted that while the evidence 
clearly supported a diagnosis of chronic renal disease with 
chronic renal failure the cause of this was not at all clear.  
The Veteran was noted to have had hypertension and diabetes 
mellitus for at least two decades.  Both of these 
independently and particularly in combination are causally 
associated with chronic renal disease and chronic renal 
failure.  On the other hand, as noted in Mandell, Douglas, 
and Bennett's Principles and Practice of Infectious Diseases, 
page 341, Gentamycin, while certainly causally associated 
with acute renal failure, is associated with mild acute 
nonoliguric renal failure and association with chronic 
oliguric renal failure is uncommon.  The VHA physician opined 
that the Veteran's renal failure was far more likely causally 
associated with the natural progression of hypertension and 
diabetes mellitus than a brief course of Gentamycin therapy 
in 1991.  

With regard to the question of whether chronic renal failure 
was a known or foreseeable risk of the use of Gentamycin, the 
VHA examiner specifically noted that chronic renal failure 
was not a known or foreseeable risk of the use of Gentamycin.  
Acute and reversible nephrotoxicity is a known potential 
adverse event associated with Gentamycin therapy.  

With regard to the question of whether the use of Gentamycin 
violated the standard of care the VHA examiner noted that it 
is difficult to provide documentation of the standard of care 
17 years earlier.  However, the Veteran's condition at the 
time, probably biliary tract obstruction with associated 
infection, was immediately life threatening, and thus 
warranted therapy with agents with known potential adverse 
effects.  The VHA examiner opined that the combination of ß-
lactam antibiotic (Timentin in this case) and an 
aminoglycoside (Gentamycin in this case) was the standard of 
care in 1991.

With regard to the question of whether the proper dose of 
Gentamycin was administered during the Veteran's 
August/September 1991 hospitalization the VHA examiner noted 
that he was unable to locate specific dosing information.  

The Veteran has also submitted two statements from his 
private physicians dated in January and May 2005.  In a 
January 2005 statement, Dr. J.J.G. stated that the Veteran's 
renal insufficiency was to due to aminoglyceride side 
effects.  In a May 2005 statement, Dr. R.A. stated that the 
Veteran's renal failure was to due to Gentamycin toxicity.
    
A preponderance of the evidence is against the Veteran's 
claim of entitlement to compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for a kidney condition.  The 
competent medical evidence of record does not demonstrate 
that the Veteran's kidney condition was actually caused by VA 
hospitalization or medical or surgical treatment, or was 
proximately caused by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing the hospital care, medical or 
surgical treatment, or that it was proximately caused by an 
event not reasonably foreseeable.  In fact, the Board finds 
that the hospital care, including surgical treatment, did not 
result in additional disability.

The February 2007 VA examiner specifically opined that the 
Veteran's kidney disorder was not due to carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA personnel and was 
the result of an event that was foreseeable as Gentamycin was 
started knowing that his renal function was normal before.  
The September 2008 VHA physician specifically opined that the 
Veteran's kidney disorder was not related to the 
administration of Gentamycin in September 1991.  The 
September 2008 VHA physician also specifically opined that 
chronic renal failure was not a known or foreseeable risk of 
Gentamycin and VA's use of Gentamycin in September 1991 did 
not violate the standard of care or was otherwise negligent.  
The September 2008 VHA physician also noted that he was 
unable to locate specific dosing information regarding the 
administration of Gentamycin in September 1991.  Although the 
VHA physician stated that chronic renal failure was not a 
known or foreseeable risk, this does not provide evidence for 
a grant of the benefits because the Board finds this VHA 
report probative on the issue of whether there was additional 
disability caused by VA treatment.  See Loving v. Nicholson, 
19 Vet. App. 96 (2005).  

The Board also finds that the treatment records also provide 
evidence against this claim, as they fail to support the 
Veteran's contentions and only indicate a high level of care 
was provided to this Veteran.  Finally, the January and May 
2005 statements from Drs. J.J.G. and R.A. do not provide any 
evidence of negligence.  They merely state that the Veteran's 
renal insufficiency is due to Gentamycin toxicity and do not 
give an opinion as to whether administering Gentamycin prior 
to the Veteran's September 1, 1991 surgery constitutes 
negligence.  There is no contrary medical evidence of record.  
Additionally, the Board places more weight on the VA 
opinions, in particular the opinion from September 2008, 
because that physician cited a specific treatise and 
referenced the standard of care.  Neither Dr. J.J.G. nor Dr. 
R.A. cited authority from their opinions and neither 
suggested that the treatment violated the standard of care.  
Dr. J.J.G. offered no rationale at all, and Dr. R.A. based 
his opinion on the chronology of the Veteran's renal 
condition.  Giving that the VHA physician cited a medical 
treatise, the Board will place more weight on that opinion.

The Board has also considered the contentions of the Veteran, 
his wife, and his mother.  However, these contentions are not 
reliable medical opinions, as these individuals do not have 
any medical expertise.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").

The Board concludes that the Veteran has not suffered 
"additional disability" due to VA medical or surgical treatment 
within the meaning of 38 U.S.C.A. § 1151 (West 2002).  
Consequently, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of entitlement to 
compensation benefits for additional disability resulting 
from VA treatment, pursuant to the provisions of 38 U.S.C.A. 
§ 1151.  His claim must, therefore, be denied.


ORDER

Disability compensation under the provisions of 38 U.S.C.A. § 
1151, for a kidney condition claimed as having resulted from 
negligent VA treatment is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


